t c summary opinion united_states tax_court harris craig cohen and jennifer gayle cohen petitioners v commissioner of internal revenue respondent docket no 18208-11s filed date harris craig cohen and jennifer gayle cohen pro sese karen e walkenhorst for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in harris craig cohen’s federal_income_tax of dollar_figure for tax_year respondent also determined a deficiency in petitioner and jennifer gayle cohen’s federal_income_tax of dollar_figure for tax_year after concessions the issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business for tax_year and whether petitioners are entitled to the same for tax_year and whether petitioner is entitled to deductions claimed on schedule a itemized_deductions greater than those respondent allowed for tax_year and whether petitioners are entitled to the same for tax_year respondent concedes that petitioners are entitled to a deduction of dollar_figure for books on their schedule a petitioners did not provide any evidence at trial to substantiate the remaining dollar_figure deduction for books that respondent disallowed for tax_year accordingly that amount is deemed conceded by petitioners see rule b respondent stipulated that petitioner made a cash charitable_contribution of dollar_figure in accordingly petitioner is entitled to that amount as a deduction on his schedule a the parties stipulated that petitioner paid union dues of dollar_figure in and dollar_figure in respondent previously allowed those amounts as deductions on the and schedules a and petitioner did not provide any evidence at trial to substantiate the disallowed portions of the deductions therefore the disallowed portions are deemed conceded see id background some of the facts have been stipulated and we incorporate the stipulation of facts and accompanying exhibits by this reference petitioners lived in california when they filed the petition ms cohen is a party to this case because she filed a joint federal_income_tax return with petitioner for the tax_year in and the years in issue petitioner was employed full time by ep entertainment ep as a picture editor in his job as a picture editor petitioner created promotional videos for television shows the promotional videos were generally to seconds long and petitioner created them daily in petitioner established an llc known as untitled productions up petitioner formed up in order to produce small television pilot programs on speculation petitioner was the executive producer at up and he intended to film pilot programs and then set up meetings to try to sell the pilot programs to clients the pilot programs that petitioner filmed were basically small sales reels kind of like reality tv short trailers petitioner did not receive any income from up in or and he dissolved up in because of lack of interest in the pilot programs petitioner asserted that he filmed two pilot programs as executive producer for up during and after filming petitioner contacted producers that he knew in the business to see whether they had any interest in his pilot programs he talked to the producers about the concept and the idea and if he presented the pilot program to a potential client he presented a two-minute trailer of the program petitioner’s testimony was vague about the years in which the pilot programs were actually filmed the documents petitioner submitted to establish that he filmed the pilot programs in and instead indicate that he likely filmed the pilot programs in and not during the years in issue petitioner maintained a home_office during the years in issue his employer ep did not require him to maintain a home_office but did require that he log onto ep’s servers to write scripts and start producing the promotional videos that he would create the following day at ep’s offices petitioner typically worked hours per day for ep of the hours petitioner worked about hours per day from his home_office when petitioner was not working for ep at his home_office he used the same equipment and office for up the schedule c activity petitioner used four or five computers in his home_office petitioner filed an individual return for tax_year and a joint_return for the tax_year on his return petitioner claimed a noncash charitable_contribution_deduction of dollar_figure he also claimed a schedule a deduction of dollar_figure for unreimbursed employee_expenses consisting of books union and professional dues and vehicle expenses petitioner attached a schedule c to his return for up he did not report gross_receipts for the schedule c activity but he claimed expense deductions totaling dollar_figure for depreciation and sec_179 expenses meals and entertainment and other expenses on their joint_return petitioners claimed schedule a deductions of dollar_figure for noncash charitable_contributions and dollar_figure for unreimbursed employee_expenses consisting of books union and professional dues and home_office expenses petitioners also claimed a schedule a deduction of dollar_figure for miscellaneous mileage petitioners attached a schedule c to their return for up petitioners did not report any gross_receipts for the schedule c activity but they claimed expense deductions totaling dollar_figure for depreciation and sec_179 expenses taxes and licenses and other expenses respondent issued notices of deficiency for petitioner’s tax_year and petitioners’ tax_year on date the notices of deficiency disallowed the following expenses for lack of substantiation expense charitable_contributions unreimbursed employee_expenses subject_to floor miscellaneous_itemized_deductions subject_to floor expense depreciation meals and entertainment taxes and licenses other expenses schedule a dollar_figure big_number --- schedule c dollar_figure big_number --- big_number discussion dollar_figure big_number big_number dollar_figure --- big_number the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioners satisfy the sec_7491 requirements sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 taxpayers must keep sufficient records to substantiate any deductions claimed sec_6001 as a general_rule if the trial record provides sufficient evidence that the taxpayer has paid_or_incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is at his own making 39_f2d_540 2d cir we cannot estimate the amount however unless the taxpayer proves that he or she paid_or_incurred some deductible expense and provides some basis from which we can develop a reasonable estimate 245_f2d_559 5th cir in the case of expenses paid_or_incurred with respect to listed_property eg passenger automobiles or other_property used as a means of transportation sec_274 overrides the cohan doctrine and provides that these expenses are deductible only if the taxpayer meets stringent substantiation requirements sec_274 sec_280f see 560_f2d_973 9th cir rev’g on other grounds tcmemo_1974_59 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date i schedules c on his return petitioner claimed and respondent disallowed deductions totaling dollar_figure for schedule c depreciation and sec_179 expenses meals and entertainment and other expenses respondent determined that petitioner did not establish that the expenses were paid_or_incurred during the taxable_year and that the expenses were not ordinary and necessary business_expenses on their return petitioners claimed and respondent disallowed deductions totaling dollar_figure for schedule c depreciation and sec_179 expense taxes and licenses and other expenses respondent determined that petitioners did not establish that the expenses were paid_or_incurred during the taxable_year and that the expenses were not ordinary and necessary business_expenses a depreciation petitioner claimed and respondent disallowed a schedule c deduction of dollar_figure for depreciation expenses on his return petitioner attached to his return a form_4562 depreciation and amortization as well as a federal depreciation schedule the form_4562 does not contain a description of the property for which petitioner claimed the depreciation expenses the federal depreciation schedule allocates the total depreciation expenses claimed for between machinery and equipment expenses of misc cost-up exp and misc cost-up exp tv pilot and miscellaneous expenses for misc cost-up exp tv pilo petitioners claimed and respondent disallowed a schedule c deduction of dollar_figure for depreciation expenses on their return petitioners attached to their return a form_4562 as well as a federal depreciation schedule the form_4562 claims a sec_179 expense deduction of dollar_figure for a 5-year laptop and the federal depreciation schedule allocates the remaining depreciation expenses claimed for between machinery and equipment expenses of misc cost-up exp misc cost-up exp tv pilot tv project exp and miscellaneous expenses for misc cost-up exp tv pilo sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business the purpose of the deduction for depreciation is to allow the taxpayer to recover over the useful_life of the property its cost or other basis 274_us_295 pursuant to sec_168 the depreciation deduction provided by sec_167 is determined by using the applicable_depreciation_method applicable convention and the applicable_recovery_period the period for depreciation of an asset begins when the taxpayer first places the asset into service sec_1 a - b income_tax regs generally depreciation is computed by using the cost of the property as its basis sec_167 sec_1011 sec_1012 sec_1_167_g_-1 income_tax regs petitioner attempted to substantiate the depreciation_deductions with the two depreciation schedules credit card statements from and and his testimony regarding the depreciation_deductions petitioner testified that the miscellaneous cost-up exp listed on the depreciation schedule was for computer equipment such as hard drives cables tapes and cd burners that petitioner purchased to transfer videotapes into a digital format petitioner asserted that the misc cost-up exp tv pilot listed on his depreciation schedule was for computer decks and equipment that he rented or purchased for his project petitioner asserted that miscellaneous expenses for misc cost-up exp tv pilo on the depreciation schedule were incurred in and were associated with his production of a pilot program in that year there is nothing in the record that adequately identifies the assets for which petitioner claimed depreciation_deductions for and the depreciation schedules are unclear in that they do not identify the property for which the depreciation_deductions were claimed and it is not clear from the credit card statements whether the items purchased were personal or business related furthermore some of the items may be subject_to the substantiation requirements of sec_274 for those purchases petitioner did not provide sufficient proof of the amounts expended the time and place of acquisition or the business_purpose see sec_1_274-5t and b temporary income_tax regs supra petitioner has not substantiated the claimed depreciation or sec_179 expense deductions and his testimony does not establish that he is entitled to a deduction for depreciation or sec_179 expenses nor does it provide a basis on which we might estimate those claimed deductions that are not subject_to the substantiation requirements of sec_274 see cohan v commissioner f 2d pincite we sustain respondent’s determination disallowing the deductions for depreciation and sec_179 expenses for tax years and b meals and entertainment on his schedule c petitioner claimed and respondent disallowed a deduction for dollar_figure in meals and entertainment_expenses a deduction is not allowed for meals and entertainment_expenses unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and the business relationship between the taxpayer and the persons being entertained sec_274 to substantiate the claimed deduction for meals and entertainment_expenses petitioner offered credit card statements that he argues show payments for business-related meals and entertainment some of the charges do bear the names of restaurants but none of them reflects that the meals were business related some of the charges on the credit card statements have handwritten notations such as dinner business-chris next to the charge for the purported business meal petitioner also offered business meal logs for both the and tax years the logs list the date of the meal the location the first names of the people with whom petitioner had the meal the reason for the meal and the cost of the meal the logs which were not prepared at the time the expenses were incurred were provided to respondent the day before trial although the logs purport to set forth the amount and the date of each expense petitioner admitted that the entries in the logs were not made at or near the time any expenses were incurred additionally there is nothing in the record but petitioner’s own testimony to indicate that the credit card charges for meals related to petitioner’s business we are not required to find this self-serving and unsupported testimony to be sufficient to prove that petitioner incurred meal and entertainment_expenses in see 87_tc_74 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner’s testimony did not contain specific information in detail about the meals and entertainment_expenses and petitioner did not provide corroborative evidence of such expenses see sec_1 5t c i temporary income_tax regs fed reg date furthermore a noncontemporaneous log does not satisfy the requirements of sec_274 sec_1_274-5t temporary income_tax regs fed reg date accordingly respondent’s determination that petitioner is not entitled to a deduction for meals and entertainment_expenses is sustained c taxes and licenses on their schedule c petitioners claimed and respondent disallowed a deduction of dollar_figure for taxes and licenses to substantiate the expense petitioner provided a copy of a personal check for dollar_figure payable to the franchise tax board the exact date written on the check is illegible but it is clear that the date is in date petitioner also provided a copy of a personal check for dollar_figure dated date and payable to the city of anaheim we are satisfied that petitioner paid dollar_figure to the franchise tax board and dollar_figure to the city of anaheim in but the record does not reflect for what the dollar_figure and the dollar_figure were paid the personal checks are insufficient to establish that these expenses were not personal and therefore the expenses are not deductible see sec_262 d other expense sec_2 petitioner claimed and respondent disallowed schedule c deductions totaling dollar_figure for other expenses on his return petitioner’s claimed other expenses consist of dollar_figure for cable expenses dollar_figure for cellular phone expenses dollar_figure for equipment rentals dollar_figure for miscellaneous expenses dollar_figure for repairs and maintenance and dollar_figure for software supplies on their return petitioners claimed and respondent disallowed schedule c deductions totaling dollar_figure for other expenses petitioners’ claimed other expenses consist of dollar_figure for cable expenses dollar_figure for cellular phone expenses dollar_figure for software supplies dollar_figure for admissions fees dollar_figure for convention expenses dollar_figure for internet expenses dollar_figure for office supplies dollar_figure for parking dollar_figure for small equipment and dollar_figure for video rentals to establish that the other expenses claimed for and on the schedules c were ordinary and necessary business_expenses petitioner submitted a letter dated date from the director of membership services at the motion picture editors guild the letter is addressed to whom it may concern and describes a picture editor’s job requirements and lists various expenses that are an integral part of an editor’s job and are requirements for meeting the expectations of their employers in an extremely demanding and competitive field we are not persuaded that the letter establishes that the claimed other expenses are ordinary and necessary business_expenses for petitioner’s schedule c activity since petitioner was an executive producer and not a picture editor cellular phone expenses petitioner claimed deductions of dollar_figure and dollar_figure on the and schedules c respectively for cellular phone expenses such expenses are subject_to heightened substantiation requirements see sec_274 sec_280f petitioner used his personal cellular phone to accept calls related to his business and provided copies of credit card statements and canceled checks showing payments to verizon and verizon wireless to substantiate the expenses petitioner did not provide an allocation between his business and personal_use of the cellular phone although petitioner provided records of payments for cellular phone expenses in and he failed to provide adequate_records or other_sufficient_evidence to corroborate his claimed business use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner has not met the heightened substantiation requirements for his cellular phone expenses and thus respondent’s determination as to those expenses is sustained travel to convention petitioners claimed and respondent disallowed a deduction of dollar_figure for travel to las vegas for a convention in petitioner testified that he attended computer conventions and national broadcast association conventions in las vegas and that he incurred airfare and hotel expenses although petitioner claimed travel_expenses only on the schedule c and not the schedule c petitioner submitted a log titled harris cohen conventions travel_expenses listing the dates on which he incurred expenses for travel from los angeles to las vegas for both a convention in and a b-roll shoot in the logs he submitted also list charges for registration transportation and meals petitioner provided copies of credit card statements from both and with handwritten notations next to certain charges for airline tickets and hotel reservations the credit card statements that show that airline ticket charges were incurred in and not the year for which the travel_expenses are at issue travel_expenses are another type of expenditure to which the strict substantiation requirements of sec_274 apply petitioner did not explain and the record does not show how the travel expenditures if incurred were ordinary and necessary business_expenses petitioner did not introduce evidence to substantiate the expenditures under sec_274 and is therefore not entitled to any deductions for travel_expenses respondent’s determination disallowing the deduction for convention expenses for tax_year is sustained cable expenses petitioner claimed and respondent disallowed deductions for cable expenses of dollar_figure and dollar_figure on the and schedules c respectively petitioner had cable in his entire home in and and he claimed deductions for the entire cable expense for each year on the schedules c to substantiate the cable expenses petitioner submitted copies of bank statements and canceled checks showing payments to direct tv though petitioner incurred cable expenses during the years in issue his testimony and the documents submitted do not establish that the cable expenses are ordinary and necessary business_expenses for an executive producer we sustain respondent’s determination disallowing the deductions for cable expenses equipment rental petitioner claimed and respondent disallowed a schedule c deduction of dollar_figure for equipment rental for the taxable_year petitioner submitted several equipment rental agreements dated date and credit card statements with handwritten notations of equip rental next to various charges petitioner did not describe what equipment he rented and when and nothing in the record establishes that the equipment rental expenses were incurred in or that they were ordinary and necessary business_expenses we sustain respondent’s determination disallowing the deduction for equipment rental miscellaneous petitioner claimed and respondent disallowed a schedule c deduction of dollar_figure for miscellaneous expenses for the taxable_year petitioner submitted several pages of credit card statements with handwritten notations such as registration and actor search for tv pilot next to certain charges nothing in the record establishes that these charges were for ordinary and necessary business_expenses and not for personal expenses therefore petitioner is not entitled to deduct the miscellaneous expenses for the taxable_year repairs and maintenance petitioner claimed and respondent disallowed a schedule c deduction of dollar_figure for repairs and maintenance for the taxable_year to substantiate this deduction petitioner submitted several pages of credit card statements with handwritten notations of office repair and office supplies next to certain charges petitioner also submitted a receipt dated date for the purchase of an air conditioner that was purportedly for the home_office nothing in the record establishes that repairs and maintenance charges were incurred in the year for which petitioner claimed the deduction and petitioner has not established that the expenses were ordinary and necessary for his business rather than personal we sustain respondent’s determination disallowing the deduction for repairs and maintenance software supplies petitioner claimed and respondent disallowed deductions for software supplies of dollar_figure and dollar_figure on the and schedules c respectively petitioner submitted copies of credit card statements with handwritten notations next to the charges for the purported software supplies as well as a receipt for a stylus replacement shipped to jennifer colley nothing in the record establishes that these charges were not personal and that they were instead ordinary and necessary business_expenses we sustain respondent’s determination disallowing the deductions for software supplies for tax years and admission fees petitioners claimed and respondent disallowed a schedule c deduction for admission fees for the taxable_year petitioner testified that the admission fees were for the tv academy and arc light cinemas and he submitted one page from a credit card statement with the handwritten notation admissions next to a dollar_figure charge at tv academy for records video petitioner did not describe the purpose of the admission fees so there is nothing in the record to establish that the expenses were ordinary and necessary business_expenses thus respondent’s determination disallowing the deduction for admission fees is sustained internet petitioners claimed and respondent disallowed a schedule c deduction for internet expenses for the taxable_year petitioner testified that for his full- time job at ep he used the internet at home to log onto ep’s web site to decide what portions of the videos to use in the promotions the following day petitioner submitted copies of canceled checks payable to verizon and copies of pages from bank statements showing payments to verizon generally a taxpayer who is an employee may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 an employee however cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his employer id pincite in addition sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability petitioners deducted the internet expenses in relation to the schedule c activity but petitioner did not establish that internet expenses were ordinary and necessary business_expenses for that activity petitioner used the internet for his full-time job at ep but his testimony did not establish whether he received reimbursement from his employer or had the right to obtain reimbursement from his employer for the internet expenses see id we sustain respondent’s determination disallowing the deduction for internet expenses office supplies petitioners claimed and respondent disallowed a schedule c deduction for office supplies for the taxable_year petitioner submitted pages from credit card statements with handwritten notations next to charges at office depot staples circuit city lowes best buy and target to substantiate the claimed deduction petitioner did not explain the charges and has not offered any evidence to establish that the reported expenses were ordinary and necessary business_expenses see sec_162 accordingly we hold that petitioners are not entitled to a deduction for office supplies for the tax_year parking petitioners claimed and respondent disallowed a schedule c deduction for parking for the taxable_year petitioner did not substantiate the expense and has not offered any evidence to establish that the claimed parking expenses were ordinary and necessary business_expenses see id accordingly we hold that petitioners are not entitled to a deduction for parking for the tax_year small equipment petitioners claimed and respondent disallowed a schedule c deduction for small equipment for the taxable_year to substantiate the claimed deduction petitioner submitted a best buy receipt for an mp3 player though the receipt establishes that the expense was incurred petitioner has not offered any evidence to establish that the expense was an ordinary and necessary business_expense see id accordingly we hold that petitioners are not entitled to a deduction for small equipment for the tax_year video rentals petitioners claimed and respondent disallowed a schedule c deduction for video rentals for the taxable_year to substantiate the claimed deduction petitioner submitted pages from credit card statements with handwritten notations next to charges for netflix the daily grind espres and the paramount commissary petitioner testified that the video rental expense is just dvd’s that again in my industry are customary and ordinary to my job despite petitioner’s testimony that the video rental expenses are customary and ordinary some of the charges on the credit card statements are not clearly for video rentals petitioners deducted the video rental expenses for his schedule c activity but petitioner did not establish that these expenses were ordinary and necessary business_expenses for that activity petitioner’s letter from the motion picture editors guild stated that someone with the job of picture editor is expected to keep up with movies to learn new techniques and to know who is working and on what project petitioner testified however that at his schedule c activity he was not an editor he was the executive producer petitioner’s testimony and documents do not establish that the video rental expenses were ordinary and necessary business_expenses for the schedule c activity we are satisfied that petitioners did incur at least some video rental expenses in and that they may have been related to petitioner’s full-time job as a picture editor but petitioner did not establish whether he received reimbursement from his employer or had the right to obtain reimbursement from his employer for the video rental expenses see lucas v commissioner t c pincite we sustain respondent’s determination disallowing the deduction for video rental expenses ii schedules a a charitable_contributions petitioner deducted noncash charitable_contributions of dollar_figure for the taxable_year and respondent disallowed dollar_figure of that amount petitioner reported noncash contributions of dollar_figure to council thrift shops on date and dollar_figure to goodwill on date petitioners deducted noncash charitable_contributions of dollar_figure for the taxable_year and respondent disallowed dollar_figure of that amount petitioners reported noncash contributions of dollar_figure to council thrift shops on date and dollar_figure to out of the closet on date a taxpayer generally may deduct charitable_contributions made during the taxable_year sec_170 charitable_contributions however are deductible only if verified under regulations prescribed by the secretary sec_170 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir for charitable_contributions made in property other than cash in general the value of the contribution is the fair_market_value at the time of contribution hewitt v commissioner t c pincite sec_1_170a-1 income_tax regs the fair_market_value of contributed_property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs for any claimed charitable_contribution_deduction of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 sec_170 provides that the contemporaneous written acknowledgment must include the following b content of acknowledgment --an acknowledgment meets the requirements of this subparagraph if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return in addition to the written acknowledgment requirement the regulations establish a three-tier recordkeeping system for contributions of property other than money for a noncash contribution of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs if the taxpayer makes a charitable_contribution of property other than money and claims a deduction in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item the approximate date_of_acquisition and the cost or adjusted_basis of the property sec_1 170a- b income_tax regs see also lattin v commissioner tcmemo_1995_ lastly if the noncash contribution deduction exceeds dollar_figure the taxpayer must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary ie form_8283 noncash charitable_contributions to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1 170a- b ii income_tax regs see sec_1_170a-13 income_tax regs generally the amount reported as a deduction for contributions of property is an aggregate amount for all similar items of property see sec_1 170a- c i income_tax regs in petitioner’s reported contributions fall into the general categories of clothing and housewares accordingly we aggregate all items in these categories and consider the claimed deduction in both categories to exceed dollar_figure petitioner therefore needs to establish that he met the substantiation requirements applicable to deductions over dollar_figure in petitioners’ claimed contributions also fall into the general categories of clothing and housewares accordingly we aggregate all items in these categories and consider the claimed deduction for clothing to exceed dollar_figure and the claimed deduction for housewares to exceed dollar_figure petitioners therefore need to establish that they met the substantiation requirements applicable to deductions over dollar_figure for the clothing contributions and that they met the substantiation requirements applicable to deductions over dollar_figure for the housewares contributions petitioner’s noncash contributions of clothing and housewares in exceed dollar_figure so he must introduce contemporaneous written acknowledgments as well as written records showing the manner of acquisition the approximate date_of_acquisition and the cost or adjusted_basis of the contributed_property see sec_1_170a-13 income_tax regs see also lattin v commissioner tcmemo_1995_233 petitioner introduced three receipts from goodwill with lists of donated items and three receipts from council thrift shops petitioner reported his cost or adjusted_basis in the contributed items on his form_8283 as dollar_figure for the items donated to council thrift shops and dollar_figure for the items donated to goodwill and the date acquired for all of the items as various petitioner reported the fair market values of the items donated to council thrift shops and goodwill as dollar_figure and dollar_figure respectively petitioner did not provide the approximate dates of acquisition of the contributed items and he introduced no documentation to corroborate his calculation of his cost or adjusted_basis in the contributed items petitioner failed to show that he had reasonable_cause for not providing information regarding the acquisition dates or cost_basis in the contributed items see sec_1 170a- b ii income_tax regs furthermore petitioner testified that he calculated the fair market values of the contributed items by using the prices of similar items listed on ebay and amazon petitioner submitted printouts of items for sale on ebay to support his calculations but all of the printouts are dated either september or in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see 112_tc_183 to substantiate their contributions petitioners introduced four receipts from goodwill with lists of donated items a receipt from out of the closet thrift stores with a list of donated items and five receipts from council thrift shops petitioners reported their costs or adjusted bases in the contributed items on their form_8283 as dollar_figure for the items donated to council thrift shops and dollar_figure for the items donated to out of the closet thrift stores they reported the date acquired for all items as various and reported the fair market values of the items donated to council thrift shops and out of the closet thrift stores as dollar_figure and dollar_figure respectively petitioners did not provide the approximate dates of acquisition of the contributed items nor did they introduce documentation to corroborate the calculations of the costs or adjusted bases in the contributed items furthermore petitioners’ deduction for clothing exceeded dollar_figure but they did not obtain a qualified_appraisal for the contributed_property or maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs see sec_1_170a-13 income_tax regs in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see shea v commissioner t c pincite accordingly we sustain respondent’s determination disallowing the deductions for noncash charitable_contributions of dollar_figure and dollar_figure for tax years and respectively b unreimbursed employee_business_expense sec_1 vehicle expenses petitioner claimed and respondent disallowed an unreimbursed employee_business_expense deduction for vehicle expenses of dollar_figure on his schedule a petitioners claimed and respondent disallowed a deduction of dollar_figure for misc mi on their schedule a passenger automobiles and any other_property used as a means of transportation are listed_property see sec_280f and ii and these expenses are subject_to the strict substantiation requirements of sec_274 sec_274 requires a taxpayer to substantiate the expenses by adequate_records or other corroborating evidence of the amount of each use ie the mileage the time and place of the use and the business purposes of the use see fessey v commissioner tcmemo_2010_ slip op pincite sec_1_274-5t c temporary income_tax regs fed reg date petitioner submitted several service invoices from cerritos nissan to substantiate the claimed vehicle expense deduction for tax_year and the claimed miscellaneous mileage deduction for tax_year petitioner also submitted pages from credit card statements that show charges at cerritos nissan the invoices list the vehicle’s mileage at the time it was dropped off at the service_center and at the time it was picked up petitioner submitted recently created mileage logs for both and and provided the logs to respondent the day before trial petitioner did not establish that he did not receive reimbursement and did not have the right to obtain reimbursement from his employer for the vehicle expenses or the miscellaneous mileage expenses see lucas v commissioner t c pincite petitioner’s mileage logs and credit card statements do not substantiate the vehicle expense deduction claimed for or the miscellaneous mileage deduction claimed for petitioner did not establish the business_purpose of the use of his vehicle and we do not find his mileage logs to be credible petitioner admitted that there were mistakes in the logs and his credit card statements establish that he incurred charges in hawaii on the same dates that he claimed to have driven business miles in california while we believe that petitioner did use his vehicle for some business travel he failed to substantiate the amount of his business mileage and vehicle expenses as required by sec_274 consequently we sustain respondent’s determination that petitioner is not entitled to deduct any amount for vehicle expenses for or miscellaneous mileage for business use of home petitioners claimed and respondent disallowed home_office_deductions totaling dollar_figure for rent repairs and maintenance and utilities on their schedule a in general a taxpayer is not entitled to deduct any expenses related to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year see sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business see sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the home_office is maintained for the convenience_of_the_employer see 94_tc_348 an employee satisfies this requirement when the employee maintains the home_office as a condition of his employment or as necessary for the functioning of the employer’s business or as necessary for the employee to properly perform his duties id pincite the home_office must not however be ‘purely a matter of personal convenience comfort or economy’ with respect to the employee id quoting 66_tc_515 aff’d 591_f2d_1273 9th cir petitioner does not claim and has not established that during the home_office was used exclusively on a regular basis as the principal_place_of_business for either petitioner or that the home_office was maintained for the convenience of either of their employers petitioner’s employer ep did not require him to maintain a home_office the fact that petitioner used the home_office for business purposes as he claims is insufficient to allow any deduction attributable to that use see lofstrom v commissioner t c pincite petitioners are not entitled to a home_office deduction for and respondent’s determination in this regard is sustained we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
